Case 1:19-cv-O2791-KPF Document 2 Filed 03/28/19 Page 1 of 2

JS 44C/SDNY ClV|L COVER SHEET

REV 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by lawl except as provided by local rules of court This forml approved by the Judicia| Conference of the
United States in September1974, is required for use of the Clerk of Coun for the purpose of initiating the civil docket sheel

PLA|NT|FFS DEFENDANTS

|\/|UNA EL F|TUR| BERNATl-l 81 ROSENBERG, C.P A , P C.

ATFORNEYS (FiRl\/l NAME. ADDRESS, AND TELEPl-|ONE NUl\/lBER ATYORNEYS (IF KNOWN)

M(JREA SCHWARTZ BHADHAl\/l FR|EDl\/lAN & BROWN LLP Fleischner Potash l}ardali Chernow Coog|er Greisman Stark Stewart LLP
444 l\/ladison Avenue, 4th Floor, New York, NY 10022 1527 Frank|in Avenue, Mineo|a, New York 11501

Te|. No. (212) 695-8050 Te|. No. (516) 742-2750

CAUSE OF /-\CT|ON (C|TE THE U S ClV|L STATUTE UNDER WH|CH YOU ARE FlL|NG AND WR|TE A BR|EF STATEMENT OF CAUSE)
(DO NOT C|TE JUR|SD|CT|ONAL STATUTES UNLESS D|\/ERS|TY)

28 USC § 1332(a); diversity Jurisdiction; professional negligence

_ Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No-Yes|:|

lf y'es, was this case Vol. |___\ lnvol. |:| Dismissed. No |:| Yes |:] lfyes, give date & Case No.
lS TH|S AN |NTERNATlONAL ARB|TRAT|ON CASE? NO Ye$ |:|
(PLACE AA/[x]/lv olvE BOX O/vLY) NATURE OF SU|T
ToRTs AcTioNs uNDER sTATuTEs
coNTRAcT PERsoNAL iNJuRY PERsoNAL iNJuRv FoRFEiTuRE/PENALTV BANKRuPch oTHER sTATuTEs
1 1367 HEALTHCARE/
1 1110 1NsuRANCE 1 1310/\1RPLANE PHAR\V'ACEUT'CAL F’ERSONAL 1 1625 DRuG RELATED 1 1422 APPEAL [ 1375 FA"SE CLA'MS
1 1120 MAR|NE 1 1315 AiRPLANE PRoDucT INJURY/PRODUCT LlABlLITY SE|zURE OF pROpERTY 23 usc 153 l 1376 OU\ TAN'
1 1130 MiLLER ACT LiABiLiTv 1 1365 PERsoNAi_ iNJuRY 21 USC 881 1 1423 vviTHDRAv\/AL 1 1400 sTATE
1 1140 NEGoTiABLE 1 1320 AssAui_T, LiBEi_ 3 PRoDucr LiABiLiTY 1 1690 OTHER 23 usc 157 REAPPORTioNiviENT
1NsTRui\4ENT si_ANDER 1 1363 AsaEsTos PERsoNAL 1 1410 ANTiTRusT
1 1150 REcovERY oF 1 1330 FEDERAL iNJuRY PRoDucT 1 1430 BANi<s 3 BANKING
ovERPAYMENT 3 EMPLoYERs' LiABiLiTY PRoPERTY RiGHTs 1 1450 coiviiviERcE
ENFORCEMENT LiABiLiTY 1 1460 DEPoRTATiON
0F JuDGMENT 1 1340 MARiNE PERsoNAL PRoPERTY 1 1320 coPYRiGHTs 1 1470 RACKETEER 1NFLu-
1 1 151 MEDicARE AcT 1 1345 MAR|NE PRooucT 1 1330 PATENT ENCED 3 coRRuPT
1 1 152 RECOvERY oF LiAaiLiTv 1 1370 oTHER FRAuD _ oRGANizATioN AcT
DEFAULTED 1 1350 MOTOR VEH|CLE 1 1371 TRUTH 1N LEND1NG 1 1335 PATENT ABBREV|ATED NEvv DRuG APPLicATioN 1Rlco)
sTuDENT LOANS 1 1355 MOTOR vEHicLE l 1840 TRADEMARK 1 1430 coNsuMER cREDlT
1E)<cL vETERANs) PRoDucT LiABiLiTv - sociAL sEcuRiTY 1 1490 cABLE/sATELLiTE Tv
1 1153 REcovERv oF 1 1360 oTHER PERSONAL
ovERPAYMENT iNJuRv 1 1330 oTHER PERsoNAL LABoR 1 1361 HiA1139511) 1 1350 sEcuRiTiEs/
oF vETERAN's 1 1362 PERsoNAL inuRv - PROPERTY DAMAGE 1 1362 BLAci< LuNG19231 coiviivioDiTiEs/
BENEFiTs MED MALPRAL:T:GE 1 1335 PROPERTY DAMAGE 1 1710 FAiR i_ABoR 1 1363 pivvc/Divv\/v14051g)) E)<cHANGE
1 1160 sToci<HoLDERs PRoDucT LiABiLiTY srANDARDs Acr 1 1364 ssip TiTLE xvi
suiTs 1 1720 LABoR/MGMT 1 1365 Rsi14051g))
1><1190 orHER PRisoNER Pi=_TiTioNs RELATIONS 1 1390 oTHER sTATuTORY
coNrRAcT 1 1463 ALiEN DETAiNEE 1 1740 RAiLv\/Av LABoR AcT ACT|ONS
1 1195 coNTRAcT 1 1510 MoTioNs 10 1 1 751 FAM|LY MED|CAL FEDERAL TAx suiTs 1 1391 AGRicuLTuRAL AcTs
PRoDucT AcTioNs uNDER sTATuTEs vAcATE sENTENcE LEAVE ACT 1FMLA)
LiABiuTY 23 usc 2255 1 1370 TA)<Es 1u s Piainun or
[ ]196 FRANCH|SE ClVlL RIGHTS [ ]530 HABEAS CORPUS l ]790 OTHER LABOR Defendant) 1 1593 EN\/|RONMENTAL
1 1535 DEATH PENALTY LirioATioN 1 1371 iRsirHiRD PARTY MATTERS
1 1540 MANoAivius 3 CTHER 1 1791 EiviPL RET iNc 26 usc 7609 1895 FREEDOM 01=
l 1440 1€1)1;'§§1$€0':1/;&1'?'GHT$ sEcuRiTY AcT leRisA) [ iNFoRMATION AcT
REALPROPERTY [ 1441 VOT|NG |MM|GRAT'ON 1 1 396 ARB|TRATION
1 1210 LAND 1 1442 EMPLOYMENT PRisoNER civiL RiGHTs [ l 899 ADM'N'STRAT'VE
cONDEMNATiON [ 1443 HOUS|NG/ 1 1462 NATuRALizATioN PROCEDURE ACT/REV'EW OR
1 1220 FoREcLosuRE 1 1445 AA|`ACEC£CMRANOSD€\V|TT|BNS 1 1550 civiL RiGHTs m*nucAnoN APF’EAL OF AGENCY DEC'S'ON
1 1230 RENT LEAsE 3 1 1555 PRisoN coNDiTioN 1 1465 01111;11 iMMioRATioN
EJECTMENT DlSABlLlT|ES - 1 15511::iviL DETAiNEE AcTioNs QZYCSCT)§TSLT,'TTEUST'ONAUTY OF
1 1240 TORTS 10 LAND EMPLOYMENT Ct’JNl'JrTlONS OF CONF|NEMENT
1 1245 TORT PRODUCT 1 1446 AMERicANs vviTH
L|AB|L|TY Dl$AB|L|T|ES -OTHER
1 1230 ALL oTHER l 1448 EDUCAT|ON

REAL PROPERTY

Check if demanded in complaint
DO YOU CLAll\/| Tl-l|S CASE |S RELATED TO A Cl\/|L CASE NOVV PEND|NG lN S D N Y

 

1:' CHECK lp TH,S 13 ACLASS ACT1ON As DEFiNED BY LocAL RuLE FoR pivisioN oF eusiNEss 132
_ uNDER F.R.c.P 23 iF so. sTATE:
DEl\/lAND $ OTHER JUDGE DOCKET NUl\/lBER

 

Check YES only if demanded in complaint
JURY DEN\ANDZ E ¥ES ENO NOTE: You must also submit at the time of Hling the Statement of Relaledness form (Form |H-32)

Case 1:19-cv-O2791-KPF Document 2 Filed 03/28/19 Page 2 of 2

(PLACE A/\/ X //\/ ONE BOX ONLY) OR|G|N
'l Original |:| 2 Removed from \:\ 3 Remand@d |:] 4 Rein$ta!ed O' m 5 Transfe"e.d from E 6 N:c|ql;idl;::'{i|m [] 7 JA¢.|;?;:||':¢D;\IL:|SU|C[
Proceeding State Court from Reopened (SPeC'fV D'Slr'd) 1‘[1§1;151&:1'&<1) N"lngi:',trute .|udge

Appel|ate
\:l a_ all parties represented Coun

|:' b, At|eastone party

[:] 8 l\/lultidistrict Litigation (Direct File)

is pro se.
(PLACE A/V X //\/ ONE BOX ONLY) BAS|S OF JUR|SD|CT|ON IF DlVERS/TY, lND/CA TE
[j 1 U.s. PLAiNTiFF |:|2 us DEFENDANT |:| 3 FEDERAL QuEsTiON l4 pivERsiTv CITIZENSHIP BELOW.

(u.s. NOT A PARTY)

C|TlZENSH|P OF PR|NC|PAL PART|ES (FOR DlVERS|TY CASES ONLY)

(Place an [X] in one bo)< for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

ciTizEN oF THis sTATE 1 11 1 11 ciTizEN oR suBJEcT 0F A 1 131 13 iNcoRPoRATED and PRiNciPAi_ PLACE 1 15 1 15
FORE|GN couNTRY oF BusiNEss iN ANOTHER sTATE

cileEN oF ANOTHER sTATE 1>4 2 1 12 iNcoRPoRATED or PRiNciPAL PLAcE 1 141,1{4 FoREiGN NATioN 1 16 1 16

OF BUS|NESS |N TH|S STATE

PLAiNTiFF(s) ADDREss(Es) AND couNTY(iEs)
l\/luna El Fituri

2630 Glendower Avenue, Los Angeles, California 90027
Los Angeles County

- DEFENDANT(S) ADDRESS(ES) AND COUNTY(|ES)

Bernath & Rosenberg, C.P.A., P.C.
1430 Broadway, 7th Floor, NeW York, NeW Yorl< 10018
NeW York County

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTAT|ON |S HEREBY l\/|ADE THAT, AT TH|S T|l\/|E, l HAVE BEEN UNABLE, VV|TH REASONABLE D|L|GENCE, TO ASCERTAlN
THE RES|DENCE ADDRESSES OF THE FOLLOVV|NG DEFENDANTSI

COURTHOUSE ASS|GN|VlENT
l hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

checkone; THIS ACT|ON SHOuLD BE ASSiGNED TO: [] VVH|TE PLA|NS l\/|ANHATTAN
.?

DATE 3/28/19 S|GNA.|.URE OF ATTORNEY OF RECORD [Ai])i\£|iCT)TED To PRAcTicE 1N THis DisTRicT
1><1 YEs 1DATE ADiviiTTED 114012 Yr 2004 1
RECE|PT # Attorney Bar Code # PK_3030

|\/lagistrate Judge is to be designated by the Clerk of the Court
l\/lagistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UN|TED STATES D|STRlCT COURT (NEW YORK SOUTHERN)

